 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     RAFAEL SANCHEZ, JR.
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00073-LJO-SKO
12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING; ORDER
13   vs.
                                                   Date: January 27, 2020
14   RAFAEL SANCHEZ, JR.,                          Time: 8:30 a.m.
                                                   Judge: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Rafael Sanchez, Jr., that the sentencing
21   hearing currently scheduled for January 6, 2020, at 8:30 a.m. may be continued to January 27,
22   2020, at 8:30 a.m.
23          On November 22, 2019, Probation filed its initial Presentence Investigation Report
24   (“PSR”) pertaining to Mr. Sanchez. See Dkt. #201. In light of the information and
25   recommendation contained in the PSR, the defense is requesting additional time to investigate
26   information contained in the report that is relevant for sentencing purposes. Additionally,
27   undersigned counsel has a pre-planned trip scheduled for the two weeks immediately preceding
28   the current January 6, 2020 sentencing hearing. The government does not oppose this request.
 1   The January 27, 2020 date is a mutually agreeable date for both parties. As this is a sentencing
 2   hearing, no exclusion of time is necessary.
 3
 4                                                 Respectfully submitted,
 5                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 6
 7   Date: December 5, 2019                        /s/ Thomas Newman
                                                   THOMAS NEWMAN
 8                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 9
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: December 5, 2019                        /s/ Reed Grantham
                                                   REED GRANTHAM
13                                                 Assistant Federal Defender
                                                   Attorney for Defendant
14                                                 RAFAEL SANCHEZ, JR.
15
16
17                                                 ORDER
18            GOOD CAUSE APPEARING, the sentencing hearing set for Monday, January 6, 2020,
19   at 8:30 a.m. is continued to Monday, January 27, 2020, at 8:30 a.m.
20
21   IT IS SO ORDERED.
22       Dated:       December 5, 2019                     /s/ Lawrence J. O’Neill _____
23                                                 UNITED STATES CHIEF DISTRICT JUDGE

24
25
26
27

28

     Sanchez, Jr. – Stipulation
     and Proposed Order
                                                      2
